                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 JEFF A. SIMPSON,
                                               Case No. 2:18-cv-11724
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 METROPOLITAN LIFE
 INSURANCE CORPORATION,

             Defendant.
                                   /

             OPINION AND ORDER DENYING PLAINTIFF'S
           MOTION FOR ATTORNEY'S FEES [3] AND GRANTING
          DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [4]

      On May 31, 2018, Plaintiff filed his complaint, which alleged that Defendant

arbitrarily and capriciously denied Plaintiff's dismemberment benefit claim in

violation of ERISA. ECF 1. On July 11, 2018, Plaintiff's counsel Paul Doherty ("Mr.

Doherty") filed a motion for attorney's fees and alleged that Plaintiff had not paid Mr.

Doherty under their contingency fee agreement and that Defendant tortiously

interfered with the contract between Plaintiff and Mr. Doherty. ECF 3. On July 13,

2018, Defendant filed a motion for summary judgment and asserted that the

complaint was barred by the statute of limitations. ECF 4. Defendant further noted

that it granted Plaintiff's claim for total and permanent disability benefits before the

complaint was filed. Id. at 55. The Court reviewed the briefs and finds that a hearing

is unnecessary. See E.D. Mich. LR 7.1(f). The Court will deny Plaintiff's motion for

attorney's fees and grant Defendant's motion for summary judgment.




                                           1
                                  BACKGROUND

      In August 2007, Plaintiff was injured while test-driving a GM vehicle as a GM

employee. ECF 1, PgID 3. In January 2011, Plaintiff applied for dismemberment

benefits, despite not being dismembered. ECF 3, PgID 11. In March 2011, his claim

was denied. Id. In April 2011, his appeal was also denied. Id. On December 5, 2017,

Plaintiff retained Mr. Doherty as his counsel on a forty percent contingency fee basis.

Id. On May 31, 2018, Mr. Doherty—after forwarding the complaint to Plaintiff with

no corresponding response—filed the complaint. ECF 3, PgID 13. On July 3, 2018,

Mr. Doherty first discovered that Defendant had already approved Plaintiff's new

total and permanent disability claim and had been paying Plaintiff benefits since

April 2018—before the complaint was filed. Id.

                             STANDARD OF REVIEW

      The Court must grant a motion for summary judgment "if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must identify

specific portions of the record "which it believes demonstrate the absence of a genuine

issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

moving party has met its burden, the non-moving party may not simply rest on the

pleadings but must present "specific facts showing that there is a genuine issue for

trial." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(emphasis omitted) (quoting Fed. R. Civ. P. 56(e)).




                                          2
      A fact is material if proof of that fact would establish or refute an essential

element of the cause of action or defense. Kendall v. Hoover Co., 751 F.2d 171, 174

(6th Cir. 1984). A dispute over material facts is genuine "if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). In considering a motion for summary judgment,

the Court must view the facts and draw all reasonable inferences "in the light most

favorable to the nonmoving party." 60 Ivy St. Corp. v. Alexander, 822 F.2d 1432, 1435

(6th Cir. 1987) (citations omitted).

                                       DISCUSSION

I.    Motion for Attorney's Fees and Lien

      Mr. Doherty moved for an award of attorney's fees of forty percent of the

disability benefits that Defendant awarded his client and for a lien on all disability

payments from Defendant to Plaintiff. See ECF 3. A motion for attorney's fees must

be "filed no later than 14 days after the entry of judgment" and must "specify the

judgment and the statute, rule, or other grounds entitling the movant to the award."

Fed. R. Civ. P. 54(d)(2)(B) (emphasis added). The rule contemplates attorneys filing

a motion for fees arising from a judgment in the case in which the motion is filed.

Here, the fees Mr. Doherty seeks do not arise out of any proceeding before the Court.

Rather, Mr. Doherty seeks to employ the federal ERISA action as a vehicle to raise

state-law breach of contract and tortious interference claims against his client and

Defendant, respectively. But the relevant state court is the proper venue for

resolution of those claims. The Court will therefore deny the motion.




                                           3
II.   Motion for Summary Judgment

      Defendant moves for summary judgment because the complaint was untimely.

ECF 4, PgID 55. Plaintiff did not respond to the motion. Mr. Doherty filed a response

only on his own behalf. ECF 6. Mr. Doherty asserts that Plaintiff discharged him and

that he therefore "can take no further action on Plaintiff's behalf." Id. at 225. Mr.

Doherty suggests that the Court "should provide Plaintiff the opportunity to retain

counsel before addressing the merits of Defendant's summary judgment motion," but

Plaintiff has not sought an order from the Court permitting his withdrawal. "An

attorney's appearance continues until entry of—(A) a final order or judgment . . . or

(B) a withdrawal or substitution order." E.D. Mich. LR 83.25(b)(2).

      The Court may grant a motion for summary judgment to which the plaintiff

failed to respond if it first "examine[s] the moving party's motion for summary

judgment to ensure that it has discharged its initial burden" of demonstrating "the

absence of a disputed question of material fact and a ground that would entitle the

moving party to judgment as a matter of law." Miller v. Shore Fin. Servs., Inc., 141 F.

App'x 417, 419 (6th Cir. 2005). Here, Defendant has demonstrated a lack of genuine

dispute of material fact and an entitlement to judgment as a matter of law.

      Plaintiff claims that Defendant violated ERISA by arbitrarily and capriciously

denying his claim for dismemberment benefits. ECF 1.1 The parties agree that

Defendant denied Plaintiff's request for review of his adverse benefit decision on April




1Plaintiff also seeks injunctive relief and restitution. But Plaintiff received that relief
before filing of the complaint.


                                            4
11, 2011, and that this was the final decision on his claim for dismemberment

benefits. See ECF 3, PgID 11, 36–38; ECF 4, PgID 75. And the complaint was filed on

May 31, 2018.

      ERISA actions use the statute of limitations for the most analogous state law

action, which here is the six-year statute of limitations for a Michigan breach-of-

contract action. See Nolan v. Aetna Life Ins. Co., 588 F. Supp. 1375, 1378–79 (E.D.

Mich. 1984). Plaintiff's claim is therefore barred by the statute of limitations. The

Court will grant Defendant's motion for summary judgment.

      Defendant also seeks a declaration that benefits are payable directly to

Plaintiff. ECF 4, PgID 82–83. As with Mr. Doherty's motion for attorney's fees and

lien, Defendant's request for that declaration is not tethered to the allegations in the

complaint. The Court will therefore not address the request.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Mr. Doherty's motion for

attorney's fees and lien [3] is DENIED.

      IT IS FURTHER ORDERED that Defendant's motion for summary

judgment [4] is GRANTED.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: March 26, 2019




                                           5
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 26, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         6
